Mahoney  Swanson gave appellants a chattel mortgage (deed of trust) on an engine and boiler on December 4, 1891, witnessed by J.S. Gray, and not acknowledged. The property was described as being in Brazoria County. The instrument was filed for registration with the County Clerk of Brazoria County on December 11, 1891. The property was not in Brazoria County when the mortgage was made, but was at that time bought of appellants and was shipped to Brazoria County to Mahoney  Swanson, from Tyler, Texas, later in December, 1891. Chinn obtained the property under mortgage given by Mahoney  Swanson after it came to Brazoria County. A sale was made by the trustee in June, 1894, under provisions of the deed of trust, and the property bought by appellant.
In August, 1894, appellant brought this suit against Chinn for possession of the property, with sequestration. Defendant answered, setting up title to the property and damages for wrongful seizure.
The grounds upon which the court placed its judgment for defendant are stated in the conclusions of law, viz: (1) That the sale by the trustee when the property was not in his possession or control was a nullity. *Page 91 
(2) That the filing of the mortgage in Brazoria County when the property was not in Brazoria County, and the mortgagees not residents of such county, was void as to defendant.
The first of these propositions is not correct as applied to this case. The instrument contained a provision that the trustee might sell with or without taking possession, and thus the contract itself relieved the sale from this objection. The second proposition is one of more difficulty. The property, when the mortgage was given, appears to have been in Smith County, and there awaited shipment to Brazoria County, where the contract stated the property to be. The mortgage was not registered in Smith County, but was deposited for registration in Brazoria on the 11th of December, at which time the property had not reached there, but it did arrive there soon afterwards and long before the adverse claim had originated.
The act relating to chattel mortgages, prior to that of 1879, provided that such mortgage should be registered in the county where the property is situated at the time (of registration; see Vickers v. Carnahan, 4 Texas Civ. App. 308[4 Tex. Civ. App. 308]), or in the county of the mortgagor's residence; and further, that if the mortgagee should permit the removal from the county in which the mortgage had been registered, it should become void as to creditors and purchasers, if not registered within four months in the county to which it was removed, so long as the same remains unregistered. The Act of 1879 omits this provision; but provides for a case of removal without the consent of the mortgagor, and as this act repeals the previous act, so far as inconsistent, it has been held that the said provision of the former act remained in force. Reed v. Spikes, 15 S.W. Rep., 122; Vickers v. Carnahan, supra.
It seems to us that it was the intention, at least where the property is removed by the consent of the mortgagee from the county in which it was when the mortgage was given, to authorize registration of the instrument in the county to which the property might be taken. The original provision, which we think continued in force, makes registration in such other county in such case essential to conserve the rights of the mortgagee, and, it will be observed, enables him to register it in such other county at any time, but with a loss of his rights as to third persons for such time as it may not be registered after the four months. In other words, when it is recorded in the county where the property was originally, this registration will be valid in the county to which it may be removed for four months, as to all persons; after that time, the original registration becomes ineffectual, and to protect himself against subsequent purchasers and creditors, the mortgagee must register it in such other county. It is therefore not a fair or reasonable interpretation of this statute to hold that the mortgage is not permitted to be registered in the latter county unless it had been registered in the former. We are of opinion that if the mortgage had not been registered at all until after removal with the consent of the mortgagee, there is statutory authority for filing it in the county to which the *Page 92 
property is removed, and constituting such registration notice. In this case it clearly appears that the property was sent to Brazoria County with the mortgagor's consent, in fact it was destined for that county when bought.
It is stated in Vickers v. Carnahan, supra, that the provision requiring registration in the county where the property is situated at the time means at the time of registration. We need not pass on this question, after what we have said.
It is claimed by appellant in this connection that as the property had not reached Brazoria County on December 11th, when the mortgage was deposited there, the registration was void, and obtained no force and effect by the property coming there afterwards; in other words, that it should at all events have been refiled after the property came into the county. The mortgagor had, when the goods reached Brazoria, already caused the mortgage to be filed in that county, which was what the law requires; and we cannot sustain the narrow and unreasonable doctrine that it was essential in such case to withdraw and refile what was at that time on file.
It was also found by the court, as a fact, that the execution of plaintiff's mortgage had not been proved. The suit was not against the mortgagor, in which case the execution of the mortgage would have been taken for granted unless denied on oath. Baxter v. Howell, 7 Texas Civ. App. 201[7 Tex. Civ. App. 201]; Batterton v. Echols, 85 Tex. 215; Lignoski v. Crocker, 86 Tex. 327. It was incumbent on plaintiff in this case to prove the execution of the instrument, whether he used the original or a certified copy. Plaintiff offered to prove execution of the original by Burr, the trustee, and objection was sustained thereto on the ground that Burr was the person named as trustee in the instrument, no other objection being made. The witness was competent to testify to the execution of the mortgage. If objection had been made to his testifying because the subscribing witness was the person to make the proof, plaintiff may have been able to meet the objection. So far as the objection urged was concerned the testimony should have been allowed.
The mortgage having been deposited with the clerk for registration, the mortgagee's rights are not affected by the failure of the clerk to make the proper entries, or to keep the paper in the proper place. Freiberg v. Megale, 70 Tex. 118; Cleveland v. Empire Mills, 25 S.W. Rep., 1055; Parker v. Bank, 34 S.W. Rep., 196. Acknowledgment was not necessary to the registration of this instrument. Batterton v. Echols, 85 Tex. 214
[85 Tex. 214].
It is also a contention that the registration was inoperative because the description in the mortgage did not sufficiently indicate that it had reference to this particular boiler and engine. It was shown that these machines had numbers cast in them to identify them from others of same horse-power. The descriptions in the mortgage are: "One Ames engine with fittings and fixtures, 20 H.P. size 7. One Ames boiler with fittings and fixtures, 25 H.P. size 5, which are in my possession *Page 93 
at Velasco, Brazoria County." There is no want of sufficient description, unless it is essential to give a complete description, one that embodies every distinctive feature of the property. This has never been held. Assuming, in accordance with what we have stated, that the registry was such as to inform defendant of the existence of the lien, then he was charged with notice of what the mortgage expressed. He was charged with knowledge that the mortgage was upon an Ames boiler and engine of certain size and horse-power, in Maroney  Swanson's possession in Brazoria County.
The boiler and engine, when the mortgage was given under which he holds, and when he bought, were in Brazoria County, and the fact that he bought under subsequent lien given by Maroney 
Swanson, unmistakably tended to inform him that it was the boiler and engine that Maroney  Swanson had mortgaged, which he was dealing with. There was no evidence that such machines were so common in that locality or in Texas that a description of the boiler and engine without giving their numbers would affect the validity of the sequestration.
The boiler and engine were in Brazoria County when he acquired his title to them. His title came through a subsequent lien given by Maroney  Swanson, and his very title informed him that he was dealing with a boiler and engine that was or had been owned by them, and we hold that this put him on inquiry at least.
The above matters are all that appear to be necessary to discuss. The exception to the answer setting up damages was properly over ruled. The other questions are such that, attention having been called to them on this appeal, they will doubtless be eliminated on another trial. Railway v. Breadow, 36 S.W. Rep., 410.
Reversed and remanded.